Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant claims “configuring a sensitivity setting for filtering out non-human motions” in claim 1, and “configuring a sensitivity setting for filtering out motions outside the venue” in claim 28.  But, there is no disclosure in filed specification to support claimed sensitivity settings.  For examination purpose, the broadest and reasonable interpretation would be taken, wherein said amended limitations may not be fully considered.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adib et al. (US2017/0074980) in view of Wu et al. (“Non-invasive detection of moving and stationary human with WiFi”).
To claim 1, Adib teach a system for wireless motion monitoring, comprising: 
a transmitter (120 of Fig. 1) configured for transmitting a first wireless signal through a wireless multipath channel of a venue (paragraph 0025); 
a receiver configured for receiving a second wireless signal through the wireless multipath channel (paragraph 0078), wherein the second wireless signal differs from the first wireless signal due to the wireless multipath channel and a motion of an object in the venue (paragraphs 0026, 0031); and
a processor (170 of Fig. 1) configured for: 

computing a spatial-temporal information (STI) based on the TSCI, 
monitoring the motion of the object based on the TSCI and the STI, 
performing a task based on the monitoring, and generating a response based on the task (paragraphs 0054-0063, 0131).
But, Adib do not expressly disclose configuring a sensitivity setting for filtering out non-human motions.
However, Adib does teach the system has setting for venue coverage sensitivity (paragraph 0142) in application such as intruder detection (paragraph 0131).
	Wu teach a system for non-invasive detection of moving and stationary human with WiFi (pages 2329, 2331, human detection for intruder detection), wherein accuracy and sensitivity of moving target detection is improved (pages 2330-2331) to recognize breathing motion of human (pages 2332-2334) over covered space (pages 2338, 2341) which obviously filter out non-breathing motion (page 2335).
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Wu into the system of Adib, in order to further implementation of focusing targeted motion monitoring.



Adib teach wherein the processor is further configured for: choosing, from a plurality of supported operating modes associated with the task, an operating mode to be a current operating mode of the task (paragraph 0131, security system operating modes, e.g., on or off); and monitoring at least one aspect of the object based on the TSCI and the current operating mode, wherein the response is generated based on the current operating mode of the task (paragraph 0131, send an alert when someone enters the building when the security system is turned on; alternatively, different applications would provide different tasks respectively associated with one of operating modes respectively associated with an application, e.g., HVAC control, gesture-based control, paragraphs 0123, 0125, 0141).

To claim 3, Adib and Wu teach claim 2.
Adib teach wherein: the current operating mode is a user-away mode for monitoring the venue when a user of the system is not present in the venue (paragraph 0131, detect intruder); and 
the processor is further configured for: performing at least one of the following under the user-away mode, with the object being an intruder: enabling or disabling at least one of: the transmitter or at least one other receiver of the system, configuring a time table for the user-away mode with respective configurations associated with respective time periods of the time table, configuring parameters, thresholds and timings for the user-away mode, configuring a method and a mode of notification for the user, or configuring the monitoring of the at least one aspect of the object to be associated with the user-away mode (paragraph 0131, timing, thresholds, and associated with user-away mode are all obvious configurations that applied to detect intruder); 
monitoring the TSCI and the STI for patterns pointing to a presence of the intruder; and 


To claim 4, Adib and Wu teach claim 2.
Adib teach wherein: the current operating mode is a user-in-venue mode for monitoring the venue when a user of the system is present in the venue (paragraph 0131, track human movement, wherein user may obviously be detected); and 
the processor is further configured for: performing at least one of the following under the user-in-venue mode, with the object being the user: enabling or disabling at least one of: the transmitter or at least one other receiver of the system, configuring a time table for the user-in-venue mode with respective configurations associated with respective time periods of the time table, configuring parameters, thresholds and timings for the user-in-venue mode, configuring a method and a mode of notification for the user, or configuring the monitoring of the at least one aspect of the object to be associated with the user-in-venue mode (paragraph 0131, detect their presence, track their movements, and/or alert about their presence); 
monitoring activities of the user in the venue based on the TSCI and the STI; and 
configuring the response to comprise at least one of: locating the user, monitoring movement of the user, monitoring at least one of: a daily routine, a habit or a behavior, of the user, monitoring any deviation from at least one of: the daily routine, the habit or the behavior, of the user, detecting an additional user, monitoring movement of the additional user, monitoring a 

To claim 5, Adib and Wu teach claim 2.
Adib teach wherein: the current operating mode is a vigilant mode for monitoring the venue when a user of the system is not present in the venue and the user does not want siren; and the processor is further configured for: performing at least one of the following under the vigilant mode, with the object being an intruder: enabling or disabling at least one of: the transmitter or at least one other receiver of the system, configuring a time table for the vigilant mode with respective configurations associated with respective time periods of the time table, configuring 

To claim 6, Adib and Wu teach claim 2.
Adib teach wherein: the current operating mode is a guard mode for monitoring the venue when a user of the system is not present in the venue and the user wants to be notified of any detected object motion; and the processor is further configured for: performing at least one of the following under the guard mode, with the object being an intruder: enabling or disabling at least one of: the transmitter or at least one other receiver of the system, configuring a time table for the guard mode with respective configurations associated with respective time periods of the time table, configuring parameters, thresholds and timings for the guard mode, configuring a method and a mode of notification for the user, or configuring the monitoring of the at least one aspect of the object to be associated with the guard mode; monitoring the TSCI and the STI for 

To claim 7, Adib and Wu teach claim 2.
Adib teach wherein: the current operating mode is a power-saving mode for monitoring the venue; and the processor is further configured for pausing or stopping at least one of: the transmitting of the first wireless signal from the transmitter, the receiving of the second wireless signal by the receiver, the obtaining of the TSCI based on the second wireless signal, the computing of the STI based on the TSCI, the monitoring of the motion of the object based on the TSCI and the STI, the performing of the task, or the generating of the response based on the task (paragraph 0123, proactively adjusts the temperature in a room based on the number of people or turns off lights/HVAC for empty rooms).

To claim 8, Adib and Wu teach claim 2.
Adib teach wherein: the current operating mode is: (a) a user-challenge mode for monitoring the venue when the motion of the object is detected in the venue and the object is unidentified or (b) a user-interactive mode for monitoring the venue when the object is a user; and the processor is further configured for: configuring the response in the user-challenge mode to comprise at least one of: sending a notification to a designated user, generating an alarm, generating an alarm animation, playing a warning message, conducting a dialog with the intruder, requesting the 

To claim 9, Adib and Wu teach claim 2.
Adib teach wherein the processor is further configured for changing the current operating mode of the task from the operating mode to a different operating mode of the supported operating modes based on at least one of: a choice of a user of the system, a preference of the user, an input on a user device by the user, a selection on a user-interface (UI) by the user, a button press on the UI by the user, a verbal selection by the user, a presentation to the user, a presentation on the UI, 

To claim 10, Adib and Wu teach claim 9.
Adib teach wherein the processor is further configured for: associating at least one registered wirelessly detectable item with the system; generating at least one of: a query, a presentation, a notification, a dialog, an exchange, or an interaction in a user-in-venue mode, when no motion is detected for a period of time and none of the at least one registered wirelessly detectable item is detected, wherein the query is communicated to the user device to ask whether the user has an intent of switching to a user-away mode; and changing the current operating mode of the task from the user-in-venue mode to the user-away mode after the user confirms the switching or after the user fails to decline the switching within a time-out period (paragraph 0131, as explained in responses to claims 3-4 above, user-in-venue mode and user-away mode would be obvious to one of ordinary skill in the art to implement; despite of lack of disclosure, activating user-away mode based on lack of motion detection is a well-known practice in the art, which Official Notice is taken).

To claim 11, Adib and Wu teach claim 9.
Adib teach wherein the processor is further configured for: in a user-in-venue mode, changing the current operating mode of the task from the user-in-venue mode to a user-away mode after no motion is detected for a period of time (paragraph 0131, as explained in responses to claims 3-4 above, user-in-venue mode and user-away mode would be obvious to one of ordinary skill in the art to implement; despite of lack of disclosure, activating user-away mode based on lack of motion detection is a well-known practice in the art, which would have been obvious to one of ordinary skill in the art to implement by design preference, hence Official Notice is taken).

To claim 12, Adib and Wu teach claim 9.
Adib teach wherein the processor is further configured for: associating at least one registered wirelessly detectable item with the system; generating a notification, a greeting, a dialog, an exchange, an interaction, or a presentation to welcome the user in a user-away mode, when any of the at least one registered wirelessly detectable item is detected; and changing the current operating mode of the task from the user-away mode to a user-in-venue mode, when any of the at least one registered wirelessly detectable item is detected (paragraph 0131, as explained in responses to claims 3-4 above, user-in-venue mode and user-away mode would be obvious to one of ordinary skill in the art to implement; despite of lack of disclosure, activating user-away mode based on lack of motion detection is a well-known practice in the art, which would have Official Notice is taken).

To claim 13, Adib and Wu teach claim 9.
Adib teach wherein the processor is further configured for: when a motion is detected in a user-away mode, waiting for a predetermined time period before raising an alarm (paragraph 0131, despite of lack of disclosure, predetermined waiting time period before raising an alarm is a well-known practice in the art, which would have been obvious to one of ordinary skill in the art to implement to confirm detection, hence Official Notice is taken).

To claim 14, Adib and Wu teach claim 9.
Adib teach wherein the processor is further configured for: when the user chooses to switch the current operating mode from a user-in-venue mode to a user-away mode, waiting for a predetermined time period before changing the current operating mode to the user-away mode (paragraph 0131, as explained in responses to claims 3-4 above, user-in-venue mode and user-away mode would be obvious to one of ordinary skill in the art to implement; despite of lack of disclosure, setting a gap time period between operating mode change is a well-known practice in the art, which would have been obvious to one of ordinary skill in the art to implement to prevent false operation, hence Official Notice is taken).

To claim 15, Adib and Wu teach claim 9.
Adib teach wherein the processor is further configured for: when the user chooses to switch the current operating mode from a user-in-venue mode to a user-away mode but fails to leave the Official Notice is taken).

To claim 16, Adib and Wu teach claim 1.
Adib teach wherein the processor is further configured for: 
receiving an emergency message (interpreted as signaled message or command informing a serious or unexpected situation requiring immediate action); and 
performing at least one of the following emergency actions based on the emergency message: 
conducting a dialog, an exchange or an interaction with a user of the system, conducting a notification, a report or a reminder to the user, directing at least one user device of the user to conduct the dialog, exchange, interaction, notification, report or reminder, generating at least one presentation or user-interface on the at least one user device in the dialog, exchange, interaction, notification, report or reminder, verifying an emergency associated with the emergency message, a danger, a fall-down, an event, a situation, a condition, a gesture, a command of the user based on the dialog, exchange, or interaction, initiating an evacuation, actuating an emergency warning system, mobilizing an emergency response system, turning on an emergency lighting, triggering an emergency 

To claim 17, Adib and Wu teach claim 1.
Adib teach wherein: the transmitter is located at a first device; the receiver is located at a second device (transmitter and receiver are respectively interpreted as a first device and a second device, while nothing limits whether said first device and said second device are separated or connected by wire, or located in separate housings); at least one of the first device or the second device is a device having a single role in the system (for application purpose of Adib’s system, said transmitter or said receiver is having a single role for transmitting or receiving in the system); and the processor is further configured for changing one of the first device and the second device in the system based on at least one of: a software update, firmware update, software upgrade, or over-the-air software upgrade (though Adib does not disclose upgrade or update, having said processor to perform a software update, firmware update, software upgrade, or over-the-air software upgrade would certainly change said first device or said second device, which would have been obvious to one of ordinary skill in the art to recognize as a well-known practice in the art, hence Official Notice is also taken).

To claim 18, Adib and Wu teach claim 17.
Adib teach wherein: at least one of the first device or the second device is communicatively coupled with at least one of: a wired network or a wireless network (as explained in response to claim 17 above); 
at least one of the first device or the second device comprises at least one of: an audible alarm generator, a dialogue generator, a conversation engine, a siren, a bell, a speaker, a status indicator, a pathway sound indicator, a location sound indicator, a light, a pathway light for safety, a colored light, an alarm light, a warning light, or a timed light (paragraphs 0123, 0125, 0131); and 
the processor is further configured for setting up the first device and the second device according to one of the following manners: the second device is set up before the first device, the first device is set up before the second device, or the first device and the second device are set up at the same time (inherent).

To claim 19, Adib and Wu teach claim 17.
Adib teach wherein: the processor is further configured for generating a label for at least one of: the first device, a location associated with the first device, a region associated with the first device, the second device, a location associated with the second device, a region associated with the second device, a pair of the first device and the second device, a location associated with the pair, or a region associated with the pair; and the label is generated based on at least one of: an input of a user of the system during a set-up stage of the system, the TSCI, the STI, the task, or the response after the set-up stage (obvious in paragraph 0142, In some examples, the antennas 

To claim 20, Adib and Wu teach claim 1.
Adib teach wherein: the venue comprises at least one of: a floor of a multi-floor structure, a plurality of floors of the multi-floor structure, an interior space of a structure, or an immediate neighboring exterior space of the structure (paragraph 0077, a room); and the processor is further configured for: generating a presentation related to the monitoring for a user-interface (UI) of a user device of a user of the system; and obtaining a user input from the user via the UI (despite of lack of description, having UI to present monitoring result and accepting user input via said UI are well-known to any system with user interaction capability in the art, which would have been obvious to one of ordinary skill in the art to incorporate for user accessibility, hence Official Notice is taken).

To claim 21, Adib and Wu teach claim 1.
Adib teach wherein the task comprises at least one of: generating at least one of: a presentation, a reminder, a notification, a report, a dialog, an exchange or an interaction based on at least one of: a scheduled event, an unread message, an unread news item, a schedule, a time table, subscribed channel news, a user setting, an event, an alarm clock, or a situation; or changing a mode of the 

To claim 22, Adib and Wu teach claim 21.
Adib teach wherein: at least one of the presentation, the reminder, the notification, the report, the dialog, the exchange, the interaction, or the mode is communicated to at least one of: a user device of a user, a smart phone of the user, a tablet of the user, a computer of the user, a smart speaker, a smart device with a display, a smart device with a speaker, a key fob, a smart watch, a smart wearable, a smart display, a smart appliance, a smart device, a smart smoke detector, a smart door bell, a smart TV, or a small surveillance camera (paragraph 0131, alert would obviously be sent to a reception device); and at least one of the reminder, the notification, the report, the dialog, the exchange, the interaction, or the mode is determined based on at least one of: a time in a day, a day in a week, a day in a month, a day in a year, a location of a user device, a status of the system, a prediction based on machine learning, or an analysis of a historical record of at least one of: the TSCI, the STI or an analytics computed based on the STI (paragraph 0131, analytics).

To claim 23, Adib and Wu teach claim 1.
Adib teach wherein the processor is further configured for generating a reminder, a notification, a report, a dialog, an exchange, or an interaction to/with at least one designated user, based on at least one of: a motion is detected and satisfies an amplitude criterion and a duration criterion; or a motion is detected at a predetermined location in the venue (paragraph 0131).


Adib teach wherein the processor is further configured for: filtering at least one of: the TSCI, the STI, or an analytics computed based on the TSCI or the STI, based on at least one of: a threshold or a parameter; and recognizing a pattern based on the TSCI or the STI (paragraphs 0091-0094, e.g., outliner filter).

To claim 25, Adib and Wu teach claim 1.
Adib do not expressly disclose teach wherein the processor is further configured for: generating a super user (SU) account for a SU to control and manage the system with highest authority levels and rights; generating a plurality of regular user (RU) accounts each for a respective RU to control and manage the system; and configuring each RU account based on at least one of the following performed by the SU: entering information of the RU associated with the RU account, assigning to the RU account respective authority levels and rights with respect to monitoring the motion of the object based on the TSCI and the STI, wherein the respective authority levels and rights are less than or equal to the highest authority levels and rights of the SU, or assigning to the RU account an access to the task or a sub-task of the task.  However, giving user control to program different tasks to a monitoring system based on respective authority level is a well-known practice in the art, which would have been obvious to one of ordinary skill in the art to incorporate to provide user control, hence Official Notice is taken.

To claim 26, Adib and Wu teach claim 1.
Adib teach wherein: the system is interoperable with a third party system; and the processor is further configured for: sharing with the third party system at least one of: the STI, the monitoring 

To claim 27, Adib and Wu teach claim 1.
Adib teach wherein the processor is further configured for: computing a location of the motion of the object based on the TSCI and the STI; determining, based on the TSCI and the STI, whether there is object motion in real time (paragraph 0126); and generating a presentation of a history, a trend or a temporal summary of at least one of: the STI, the task or the response, the monitoring of the motion, a location of the motion, a motion analytics computed based on the STI or the TSCI, associated with a time period (despite of lack of disclosure, generating a presentation is a well-known in the art for practice in user interactive system, which would have been obvious to one of ordinary skill in the art to incorporate for user interaction, hence Official Notice is taken).



To claim 28, Adib and Wu teach a method of a wireless monitoring system (as explained in response to claim 1 above), wherein configuring a sensitivity setting for filtering out motions outside the venue (Adib, paragraphs 0131, 0142; Wu, pages 2333, 2341).
.
To claim 29, Adib and Wu teach claim 28.
Adib teach further comprising: choosing, from a plurality of supported operating modes associated with the task, an operating mode to be a current operating mode of the task (paragraph alternatively, different applications would provide different tasks respectively associated with one of operating modes respectively associated with an application, e.g., HVAC control, gesture-based control, paragraphs 0123, 0125, 0141).




Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adib et al. (US2017/0074980) in view of Nye et al. (US2015/0379836).
To claim 1, Adib teach a wireless device of a wireless monitoring system (as explained in response to claim 1 above).
Adib teach wherein the plurality of supported operating modes comprises: a user-in-venue mode for monitoring the venue when a user of the wireless monitoring system is present in the venue (paragraph 0131, even if there are residents inside the house or enterprise and it senses a person roaming around outside the facility, it can detect their presence, track their movements, and/or alert about their presence), 	a vigilant mode for monitoring the venue when a user of the wireless monitoring system is not present in the venue and does not want siren (paragraph 0131, it can automatically turn off an alarm or send an alert when someone enters the building when the security system is turned on), and 	a power-saving mode for monitoring the venue 
But, Adib do not expressly disclose wherein the plurality of supported operating modes comprises: a user-away mode for monitoring the venue when a user of the wireless monitoring system is not present in the venue, a guard mode for monitoring the venue when a user of the wireless monitoring system is not present in the venue and wants to be notified of any detected object motion.
	Nye teach a security system comprising a plurality of supported operating modes comprises: a user-away mode for monitoring the venue when a user of the wireless monitoring system is not present in the venue (paragraph 0030, armed away), a guard mode for monitoring the venue when a user of the wireless monitoring system is not present in the venue and wants to be notified of any detected object motion (paragraphs 0032-0033).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Nye into the apparatus of Adib, in order to further various settings by design preference.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        February 16, 2022